Opinion,
Mr. Chirp Justice Gordon :
The plaintiff, Lewis C. Gibson, instituted an action of assumpsit against the poor district of Plumcreek, for the purpose of recovering from that district the sum of some f440, loaned by him, on January 28, 1884, to its overseers. The facts of the case as they appear from the evidence, are as follows:
*564On June 4, 1877, an appeal was taken from an order of removal of a pauper to the said district from the Rayne Township poor district, in the county of Indiana. This appeal was finally determined by the Quarter Sessions of Armstrong, against the Plumcreek district, and on taxation of the costs and charges due Rayne they were found to amount to $420.86, which sum the court ordered the defendant to pay, and for this purpose the money, as above stated, was borrowed from the plaintiff. The counsel for the defendant insists that this borrowing was not-the result of the joint action of the overseers, but the act of one only. This fact, however, if fact it be, we pass as of no moment in the final disposition of this contention, for the material question, and the one on which the court below put its decision, was that which involves the power of the overseers to bind their district for borrowed money.
The powers of these officers are very strictly limited by the various acts of assembly relating to the maintenance of the poor, and, except in rare and special cases, they cannot step beyond the letter of those acts. We agree, however, with the counsel for the plaintiff, that occasionally circumstances may arise when, in order to give effect to the statutes, we must go beyond their letter. But such is allowable in special emergencies only, as where medical aid or other assistance is imperatively required before a relief order can be obtained, examples of which may be found in Directors of the Poor v. Worthington, 38 Pa. 160, and Directors of the Poor v. Malany, 64 Pa. 144. But even then the rule of the law is only partially relaxed, for without a subsequent order no action can be sustained against the poor district. We will not undertake to say that in cases of necessity the overseers might not contract for supplies, or even borrow money, but without the approval of two justices they would not be allowed to collect such money or the cost of such supplies from the tax payers of the district.
How then, stands the plaintiff? His case is not backed by an order of relief, nor did he aid the defendant when laboring under an imperative emergency. He must depend alone oh the order of the court; but this order created no such pressing necessity as required the overseers to contract a debt *565in relief of their district. It constrained them to proceed only within the strict lines of the statute, that is, to levy a tax in order to pay the debt, and the Quarter Sessions would doubtless have imposed upon them no undue urgency or haste. From what we have said it follows, that the action of the overseers in borrowing the money in controversy from the plaintiff was without warrant of law and cannot bind the district, Whilst the case is a hard one for the plaintiff: who honestly advanced his money for, as he supposed, the relief of the township, yet it would be out of all character to allow the officers of a minor municipality, like the defendant, without the authority of the court, people, justices, or auditors, to saddle the citizens of their several districts with debts which ought not to have been contracted, or which, when contracted, should be provided for in the manner prescribed by tlie statute.
The judgment is affirmed.